TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00662-CV



        The City of Austin d/b/a Austin Energy; and Larry Weis, General Manager,
                                 Austin Energy, Appellants

                                               v.

                        MET Center NYCTEX, Phase II, Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-10-004269, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                          ORDER


PER CURIAM

       The mandate in this cause issued by this Court on February 24, 2014, is hereby withdrawn.

It is ordered on July 15, 2014.



Before Justices Puryear, Henson, and Goodwin
  Justice Henson not participating